DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  at line 2 of claim 4, “of upon” should apparently read –upon--; at line 2 of claim 5, “the individual” should apparently read –the individual of--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not provide for every possible type of radiation for application to the nanoparticles except that which is precluded by the claimed range, or cover radiation which covers a magnetic field strength outside of a range of 0 to 10^3 mT as claimed, or provide support for a scenario wherein the nanoparticles are exposed to radiation that is not a magnetic field with a strength between 0 and 10^3 mT, though it does provide support for exposure to a magnetic field with a strength between.001 mT and 100T ([0028] and [0023]).  
Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for exposing the magnetic nanoparticles to a magnetic field with a strength between .001 mT and 100T ([0028] and [0023]), does not reasonably provide enablement for exposing the nanoparticles to a not in a range of 0 to 10^3 mT, which would include everything outside that range, and beyond the ranges disclosed in the specification.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. One of ordinary skill in the art would need rise to the level of undue experimentation in order to arrive at applying of a magnetic field that encompasses every possible magnetic strength except that in the range of 0 to 10^3 mT.  Furthermore, one of ordinary skill in the art would need to conceive of every possible type of radiation for application to the nanoparticles except that which is precluded by the claimed range, which would likewise require undue experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 13 of claim 1, it is unclear what defines “a certain threshold” as the term “certain” is indefinite in this context.
At line 23 of claim 1, it is unclear if both instances of “radiation” is the same as or different than “radiation” recited at line 6.   
At line 26 of claim 1, it is unclear if both instances of “radiation” is the same as or different than “radiation” recited at line 6 or line 23. 
At line 2 of claim 6, it is unclear if “radiation” is the same as or different than “radiation” recited at line 6 of claim 1.
Claim 6 is indefinite based on the recitation “without re-administration of magnetic nanoparticles occurring after the first time”.  It is unclear if “magnetic nanoparticles occurring after the first time” as the same as or different than the nanoparticles recited at line 1 and in claim 1 and further when “occurring after the first time” takes place.  
Claim 10 at line 1 recites the limitation "the magnetic nanoparticles exposed to and excited by radiation".  There is insufficient antecedent basis for this limitation in the claim, though proper antecedent basis exists for –the magnetic nanoparticles exposed to radiation--.
Claim 13 at line 2 recites the limitation "the magnetic nanoparticles were administered and excited by radiation".  There is insufficient antecedent basis for this limitation in the claim, though proper antecedent basis exists for –the magnetic nanoparticles were administered and exposed to radiation--.
At line 1 of claim 14, it is unclear if “at least one property” is the same as or different than “at least one property” recited at line 7 of claim 1.
At line 1 of claim 15, it is unclear if “Hc, Mr/Ms, and/or Ms” is the same as or different than “Hc”, “Mr/Ms”, and/or “Ms” of claim 14.  A suggested amendment is –the Hc, Mr/Ms, and/or Ms--.
Claim 19 at line 1 recites the limitation "exciting the magnetic nanoparticles".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 at line 1 recites the limitation "the magnetic nanoparticles excited by radiation".  There is insufficient antecedent basis for this limitation in the claim, though proper antecedent basis exists for –the magnetic nanoparticles exposed to radiation--.
Claim 22 at line 1 recites the limitation "the following mechanisms".  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 at line 4 recites the limitation "the destruction".  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 at line 4 recites the limitation "the tissue volume being activated".  There is insufficient antecedent basis for this limitation in the claim.
At line 5 of claim 22, the way in which the claim is worded is unclear as to what is doing the “destroying”; whether it is the immune cells or something else.  
Claim 22 at line 6 recites the limitation "the protection".  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 at line 6 recites the limitation "the tissue volume being de-activated".  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 at line 8 recites the limitation "the tumor".  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 at line 9 recites the limitation "the pathological cells contained in non-heated tissue volume regions".  There is insufficient antecedent basis for this limitation in the claim.
At line 10 of claim 22, it is unclear if “radiations” is the same as or different than “radiation” recited at line 6 of claim 1.
Claim 23 at line 1 recites the limitation "the magnetic nanoparticles being excited by said radiation".  There is insufficient antecedent basis for this limitation in the claim, though proper antecedent basis exists for –the magnetic nanoparticles exposed to radiation--.
Claim 23 is indefinite because it appears that the claim is stating that both the magnetic nanoparticles and the radiation is selected from the choices in the group consisting of i)-viii) and it is unclear how the magnetic particles could be any of the alternatives listed in the group.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791